Title: From François Adriaan Van der Kemp to Caroline Amelia Smith De Windt, 25 February 1820
From: Van der Kemp, François Adriaan
To: De Windt, Caroline Amelia Smith




My Dear and Respected Madam:
Oldenbarneveld, February 25th, 1820.


I must acknowledge that some time ago, I fostered the expectation of being gratified with a few lines from your hand, and although I was disappointed, yet could not persuade myself that I was forgotten.
Your cousin’s supposed departure, the concerns of a numerous family. Is it not strange that I was not struck with the possibility of sickness and trouble, which might have prevented it, or should these confine themselves to old age, while silently they undermine the tottering frame? At least, I did not think upon it, and yet it was the case, and I trust that fully recovered, and burried up in the capital, your frame shall be strengthened in the spring.
My contentment at Cedar Grove, my dear Caroline, was so perfect, my enjoyments so exquisite, that I do not only recollect these often, but gratify myself in renewing these communications to my family and friends. I was indeed happy during those three days, and was it in my power, I would strive to renew it; but at my age, in my situation, the prospect towards it is not bright, although even this is not a cause to mourn. We ought rather to be thankful for every share of bliss with which we are favoured.
You know me too well, to doubt for a single moment, if a copy of John Adams’s letter would gratify me; but who is that lady so accomplished as to captivate a nearly nonaganarian, and place him in such an ecstacy? But I do not envy the happiness of my so highly respected and beloved friend; his last days are his best days, and the blessings of his contemporaries, and posterity must be a delightful repast for his children and grandchildren.
Remember me with kindness to Mr. de Windt; this shall strengthen the impression, if any good one was made in my favour, by my visit, and obliterate the less favourable. Mr. Lawson’s courtesy cannot be forgotten by me, which received a higher value, from his modesty and frankness. He is the third British soldier with whom I became acquainted, and how should I be pleased might I see the trio under my humble roof. Should Lawson dare try the adventure he will be cordially received by an old brother soldier.
Believe me, my dear Caroline, that the remembrance of Mrs. Adams’s virtues and accomplishments, must be first erased from my heart, before seeing you pressing her steps, I can ever cease to be, dear and respected madam, your affectionate and obliged friend,


Francis Adrian Vanderkemp.




